Adams, Ch. J.
1. ASSIGNMENT : instrument construed. The appellant insists that he was entitled to a decree for the immediate payment of the whole balance of the purchase money and should have been allowed to retain the deed until the same was paid.
Under the contract the deed was to be filed for record, which would constitute a delivery, and a reasonable time was to be allowed plaintiff to enable him after the • deed should be filed to obtain a loan. It was not competent for his vendors to make any contract with Mack whereby the payment of the balance of the purchase money should be made a condition precedent to plaintiff’s right to the deed. We think, *656therefore, that the court did not err in decreeing that the deed should bo delivered in advance of the payment of the balance of the purchase money. Neither do we think that the court erred in deducting the amount with which plaintiff had been charged as garnishee.
The appellant claims that the balance of the purchase money had been assigned to him and notice of the assignment given to the plaintiff before he answered. In our opinion, however, he has failed to show an assignment.
The instrument relied upon as constituting an assignment is in these words:
“This agreement, made this 4th day of May, 1878, by and between James A. Rowlings, of Grand River township, Madison county, Iowa, party of the first part, and J. II. Mack, of Madison county, State of Iowa, of the second part, witnesseth as follows: Whereas, James A. Rowlings and Isaac L. Rowlings are indebted to J. II. Mack between the sums of $250 and $300, the said J. A. Rowlings and I. L. Rowlings deposit with said Mack two warranty deeds in favor of J. C. Granfield, which are to be turned over to Granfield when he pays the full amount of said indebtedness of J. A. Rowlings and Isaac L. Rowlings to J. II. Mack, and balance oyer and above J. H. Mack’s claim to be paid also to J. II. Mack, and the said J. H. Mack to turn that balance over to J. M. Miller for his disposal.
(Signed) “J. A. Rowlings,
“I L. Rowlings,
“J. II. Mack.”
This writing, it appears to us, falls far short of constituting an assignment of the balance of the purchase money, or even so much thereof as might have been due to J. A. and I. L. Rowlings. By it J. A. and I. L. Rowlings say that they deposit two warranty deeds in favor of J. O. Granfield, but what land they cover or who executed them does not appear. Nothing is said about any purchase money. Mack appears *657to be appointed agent to receive certain money, a part of which, when paid, he is to appropriate in paying himself what is due him from J. A. and I. L. Rowlings, and the balance he is to pay to Miller. The writing is not such that Mack could have maintained an action upon it against Gran-field, nor could Granfield have escaped liability as a garnishge if he had set up the writing.
The burden was upon Mack to prove ah assignment in order to entitle him to a decree for anything. It appears to us that the decree was more favorable to him than • the evidence justified, but as the plaintiff does not complain the judgment will be
Affirmed.